                                  Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 1 of 21
JS44       (Rev.o6lr7)                                                                        clvll covER SHEET
TheJS44civilcoversheetandthernformatroncontainedherernnertherreDlacenorsuoolementthefiline.andserviceofoleadlnssorotherDaDersasreouiredbvlaw- excenras
providedb-ylocal rulesofcourt. Thisform,approvedbytheJudicial ConferenceofthdUnitedStatesinSeptemberlgT4l isrequ'iredforrheuieoftheClerkoftourtforthb
purpose of initiating the civil docket sheet. tstit-: INSl'Rt k n( )NS ( )N NExl pAGt.: ot-' THts t;t )RM.)

I. (a) PLAINTIFFS                                                                                                                    DEFENDANTS
 United States of America                                                                                                         Unicare Ambulance LLC, PA Paramedics LLC, Damon Wade and
                                                                                                                                  Amy Wade
     (b)     County of Residence of First Listed            Plaintiff !X1]qdetplia                                                 County of Residence of First Listed Det'endant Philadelphia
                                     (L:X('IiPT IN T/,5. PLAINTII;I; CASI;S)                                                                                  (IN U.S. PLAINTIFF (.'ASES ONLY)
                                                                                                                                    NOTE:         lN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                  THE TRACT OF LAND INVOLVED.

     (C)     A$orneys 1l'trm    Name, Addre.rs. and Telephone Number)                                                                Attomeys (lf          Knou,n)
Paul W. Kaufman, AUSA
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106 - 215-861-8579

II.      BASIS OF JURISDICTION rrro.,
                                                                ",
                                                                     "x"   in   one    tlox   ontl                 III.    CITIZENSHIP OF PRINCIPAL PARTIES rrt ce an "x" in one Boxfor t,tointrf
                                                                                                                                            Only)
                                                                                                                                (l'or Diversity   ('ases             orul One Box y'tr Deferulant)
0l   t     u.s. Govement                  O   3     Fed*al Question                                                                            PTF DEF                                PTF DEF
             Plaintiff                                (U.5. Govemment Not a Party)                                        CitizenofThisState Ol    O I IncorpomtedorPrincipalPlace A4 O4
                                                                                                                                                                                       ofBusiness In This State

D2         U.S. Govemnent                 D4        Diversity                                                             CitizenofAnotherState J 2                        O 2       Incorpomtedanr/PrincipalPlace            n5 05
              Defendmt                                (lndica,e ('irizenship of Parties in Item           lll)                                                                          ofBusiness In Another State

                                                                                                                          CitizenorSubjectofa O3                           D 3       ForeignNation                            o 6 06
IV. NATURE                OF SUIT        a'tace an    "x"    in one Rox                                                                                                     Click here tbr:
                                                                                                                                                                               BANKRT]PTCY
0    I   l0 Insumce                        PERSONAL INJURY                              PERSONAL INJURY                   O   625 Drug Related Seiroe                D   422 Appeal 28 USC 158          0(375     False Claims Act
0    120   Mrine                         D 310 Airplme                            0     365 Personal Injury -                     of hoperty      2l   USC 881       O   423 Withdrawal                 D 376QuiTam(31             USC
O    130   Miller Act                    D 315 Airplme hoduct                                  Product Liability          O   690 Other                                        28 USC 157                         3729(a\)
D    140   Negotiable Insmment                 Liability                          O     367 Health    Cuei                                                                                              O 400 State Reapportioment
D    150 Recovery    of Overpayment      D 320 Assault, Libel &                               Phmnaceutical                                                                                             D 4l0Antitrust
           & Enforcement of Judgnent               Sluder                                     Penonal lnjury                                                         D   820 Copyrights                 D   430 Banks md Bmking
0 l5l Mediwe Act                         CI 330 Fedeml Employers'                           Product Liability                                                        D   830 Patent                     0   450 Comerce
i 152 Recovery ofDefaulted                     Liability                          D     368 Asbestos Personal                                                        D   835 Patent - Abbreviated       0   460 Deportation
           Student Loam                  O 340 Maine                                         Injury Product                                                                    New Drug Application     O   470 Racketeer Influenced and
           (Excludes Vetams)             O   345   Mrine Product                           Liability                                                                 D   840 Tradema*                             Compt Orgmizations
D    153   Recovery ofoverpalment                  Liability                           PERSONAL PROPERTY                                                                                                D   480 Consmer Credit
           of Veterm's Benefits          D   350 Motor Vehicle                    D     370 Other Fmud                  O     710 Fair Labor Stmdads                 o   861 HIA(l395ff)                0   490 Cable/Sat TV
O    160   Stockholders' Suits           D   355 Motor Vehicle                    D     371 Truth in Lending                  Act                                    3   862 Black Lmg (923)            O   850 Securities/Cornrnodities/
il   190   OtherConfiact                         Product Liability                0     380OtherPersonal                O 720 Labor/lvlmagment                       D   863 DtwC/Dlww (a05(g))                   Exchmge
O    195   Contract Product Liability    D   360 Other Personal                             Prcperty Dmage                        Relations                          O   864 SSID Title XVI             O   890   Other Statutory Actions
0    196 Fmnchise                                  lnjury                         O     385 Property Dmage              O     740 Railway Labor Act                  O   865 RSI (a05(g))               0   891   Agncultural Acts
                                         O   362 Pasmal Injury -                              Product Liability         0     751 Fmily md Medical                                                      O   893   Envircnmental Mattffi
                                                   Medical Malpmtice                                                              Leave Act                                                             D   895   Freedom of Infomation
                                              CryIL RIGHTS                                                              O     790 Other Labor Litigation                                                          Act
O    210 Lmd Condemation                 3   440 Other Civil fughts                    Habeas Corpus:                   O     791 Ernployee Retirement               O   870 Tues (U.S. Plaintiff       D   896 Arbitration
0    220   Foreclosue                    D 44t Voting                             D    463 Alien Detainee                         Income Secuity Act                           or Defendmt)             O   899 Administrative Procedure
D    230   Rent Leme & Ejectment         D 442 Employmmt                          D    510 Motions to Vacate                                                         D   871   IRS-Third  Party                 Act/Review or Appeal      of
D    240   Tons to Lmd                   D 443 Housing/                                    Sentence                                                                            26 USC 7609                      Agency Decision
D    245   Tort Product Liability                  Accomodations                  O    530 Gmeml                                                                                                        0   950 Constitutionality of
D    290   All Other Real Property       D   445 Amer.      w/Disbilities         D    535 Death Penalty                          IMNEIGITA'I'I(,N                                                                State Statutes
                                               Ernplolment                             Other;                           D     462 Nanralization Application
                                         O 446 Amer. w/Disbilities                fl    540 Mmdamus & Other             O     465 Other Immigmtion
                                               Other                              O     550 Civil tughts                          Actions
                                         O 448 Education                          D 555PrisonCondition
                                                                                  O     560 Civil Detainee -
                                                                                              Conditions of
                                                                                              Confinemmt

V. ORIGIN Olace an "X" in One Box Only)
E(I Original fl 2 Removed from                                       O3          Remanded from                     D4   Reinstated     or O            5                             D6     Multidistrrct           3 8 Multidistrict
    Proieeding       State Court                                                 Appellate Court                        Reopened                                                            Litigation                     Litigation -
                                                                                                                                                                                            Transfer                       Direct File
                                                            U                                            you are filing lDo not        cile jurtsdictional statut$       unl6s divenu'.

VI.       CAUSE OF ACTION                     Brief description of cause:
                                               Recover treble                                     breach of contract and common law theories of fraud
VII.       REQUESTED IN                              CHECK IF THIS IS A CLAss            ACTISN                               DEMAND        $                                     CHECK YES only if demanded in complaint.
           COMPLAINT:                                UNDER RULE 23,                F.R.Cv.P.                                    2,596.15                                         JURY      DEMAND: fl Yes                     ONo
vlrr.       RELATED CASE(S)
                                                   (See   instructions):
            IF ANY                                                               JUDGE                                                                                   DOCKETNUMBER
DATE




     RECEIPT #                       AMOUNT                                                   APPL           tFP                                       JUDGE                                MAG, JUDGE
                                     Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 2 of 21
                                                                         UNITED STATES DISTRICT COURT
                                                                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                                         DESIGNATION FORM
                                (to be used by counsel or pro se plaintiff to indicate the category of the case     for   the purpose ofassignment to the appropriate calendar)


Address of             ptaintiff:                                615 Chestnut Street, Suite 1250, Philadelphia, PA 19106

Address ofDefendant:                     400 fi*ac\ra
Place ofAccident, Incident or Transaction:                                                                                Philadelphia, PA


RELATED CASE, IF ANY:

Case Number:                                                                 Judge:                                                             Date Terminated:

Civil      cases are deemed related             when Yes is answered to any of the following questions:

          Is this case related to property included in an earlier numbered suit pending or within one year
          previously terminated action in this court?
                                                                                                                                                    Yes                    *"4
2         Does this case involve the same issue offact or grow out ofthe same transaction as a prior suit                                           Yes                    N"EI
          pending or within one year previously terminated action in this court?

                                                                                                                                                                           *"
J         Does this case involve the validity or infringement ofa patent already in suit or any earlier
          numbered case pending or within one year previously terminated action of this court?
                                                                                                                                                    Yes
                                                                                                                                                                                Er
1         Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights
          case filed by the same individual?
                                                                                                                                                    Yes                    *"r
I certify that, to my knowledge, the within case
this court except as noted above.
                                                                      E   is /
                                                                                 W not        related to           case now pending or within one year previously terminated action in



DATE:                  4sl^,                                                                                                                              ,LK,s-
                                                                                                                                                              Attorney I.D. # (if applicable)


CIVIL: (Placc           a   i   in onc catcgory only)

A.                Federal Question Cases:                                                                     B.   Divenily Juisdiction Cases:

   l             Indemnity Contract, Marine Contract, and All Other Contracts                                       l.    Insurance Contract and Other Contracts
   2-            FELA                                                                                              2.     Airplane Personal Injury
tr 3.            Jones Act-Personal Injury                                                                         3.     Assault, Defamation
E 4.             Antitrust                                                                                         4.     Marine Personal Injury
-! 5.             Patent                                                                                            5.    Motor Vehicle Personal Injury
I 6.             Labor-Management Relations                                                                        6.     Other Personal Injury f lease specify)
I 7.             Civil Rights                                                                                       7.    Products Liability
tr 8.            Habeas Corpus                                                                                     8.     Products Liability - Asbestos
f-'l 9.          Securities Act(s) Cases                                                                           9.     All other Diversity Cases
tr 10.           Social Security Review Cases                                                                              (Please specify)

A I l. (Please specify)
                 All other Federal Question Cases



                                                                                         ARBITRATION CERTIFICATION
                                                               (The effect of this certification is to remove the case from eligibility       for arbitration.)

I,                                                                      , counsel   ofrecord or pro   se   plaintiff, do hereby certi!:

                 Pursuant to Local Civil Rule 53.2, $ 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable in this                                   civil action   case
                 exceed the sum of$150,000.00 exclusive ofinterest and costs:

                 Relief other than monetary damages is sought.


DATE:
                                                                                       Attomey-at-Law / Pro Se Plaintif                                       Attorney I.D. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

('it,   609 (5 2018)
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 3 of 21



Defendant's Addresses   :




Unicare AmbulanceLLC, PA Paramedics, LLC
727 Wicker Avenue
Bensalem, PA 19020

Damon Wade, Amy Wade
1532 Society Hill Drive
Bensalem, PA 19020

8402 Rising Star Court
Kissimmee, FL 347 47 -1 112
       Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 4 of 21



                             IN TIIE TINITED STATES DISTRICT COITRT
                          FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                         CASE MANAGEMENT TRACK DESIGNATION FORM

                        United States of America                                  CIVIL ACTION
                            v
                        Unicare Ambulance I    LC, :                              NO.
                        et al.
In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall s6mFlete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See $ 1:03 of the plan set forth on the reverse
side of this forrn.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form speci$ring the ftack
to which that defendant believes the case should be assigned.

SELECT ONE OF'TIIE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus         - Cases brought under 28 U.S.C.    5 2241through $ 2255.                            r)
(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiffSocial Security Benefits.                                             ()
(c) Arbitration       - Cases required to be designated   for arbitration under Local Civil Rule 53.2.        ()
(d) Asbestos      -   Cases involving claims for personal   injury or property damage from
      exposure to asbestos.                                                                                   ()
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
      management cases.)                                                                                      ()
(f)   Standard Management        - Cases that do not fall into any one of the other tracks.                   (x)


                                         Paul W. Kaufman                      United States of America
Date                                    Attorney-at-law                       Attorney for
  215-86t-8579                            215-861-8579                        paul. kaufman2 @usdo   j   .   gov

Telephone                               FAX Number                            E-Mail Address


(Civ.660) 10/02
          Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 5 of 21



                          IN THE T'NITED STATES DISTzuCT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

LINITED STATES OF AMERICA,

                         Plaintiff,

                  V.                                         CNIL ACTION NO.

LINICARE AMBULANCE LLC,
PA PARAMEDICS LLC,
DAMON WADE, and
AMY WADE,

                         Defendants.

                                               COMPLAINT

         Plaintiff, United States of America, on behalf of its agency the Department of Health and

Human Services ("HHS"), avers:

         1.       Plaintifl United    States of America, brings this action to recover treble damages

and   civil penalties under the False Claims Act, 31 U.S.C       SS 3729-3733, as amended, and to

recover damages under breach of contract and common law theories of fraud, payment by

mistake, unjust enrichment, negligent and fraudulent misrepresentation, and piercing the

corporate veil.

         2.       The United States seeks to recover hundreds of thousands of dollars in ambulance

services billed by defendant Unicare Ambulance            LLC ("Unicare") to federal payers during times

that Unicare was not a licensed ambulance service provider.

         3.       The United States also seeks to recover moneys paid to Unicare for periods that

Unicare was accepted as a Medicare provider based on the false and misleading statements to

HHS regarding its ownership and management in order to conceal that its actual principal had


                                                      I
          Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 6 of 21



been found to have forged company records submitted to state authorities.

        4.       The United States also seeks to recover approximately $2,596,165 in Medicare

overpayments to defendant PA Paramedics LLC ("PA Paramedics") from defendants PA

Paramedics, Unicare, and Damon     Wade.    Pursuant to its supplier agreement and extended

repayment agreements with HHS, PA Paramedics was obligated to pay back those

overpayments, but did   not.   After defaulting on its repayment obligations, PA Paramedics, at

the direction of Damon Wade, attempted to evade that obligation by using Unicare to bill

Medicare for further services. The overpayments are recoverable from all of these defendants

because Unicare is the mere alter ego of PA Paramedics and Damon Wade dominated the affairs

and assets of the both companies such that they are indistinguishable from him.

                                         THE PARTIES

        5.       The United States is the federal sovereign. Its agency the Department of Health

and Human Services through the Centers for Medicare     & Medicaid Services ("CMS") funds

medical care for certain United States residents and persons through Medicare.

        6.       Defendant Unicare is a Limited Liability Corporation ("LLC") organized under

the laws of the Commonwealth of Pennsylvania. At all times material to this complaint,

defendant Unicare operated as an ambulance service provider in the Commonwealth       of

Pennsylvania. Beginning in September 2015, its principal place of business was727 Wicker

Ave., Bensalem, Bucks County, Pennsylvania. Unicare provided services to Medicare

beneficiaries.

        7.       Defendant PA Paramedics is an LLC organized under the laws of the

Commonwealth of Pennsylvania. At all times material to this complaint, defendant PA


                                                 2
            Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 7 of 21



Paramedics operated as an ambulance service provider in the Commonwealth of Pennsylvania.

At all times relevant to this Complaint, its principal place of business was727 Wicker Ave.,

Bensalem, Bucks County, Pennsylvania. PA Paramedics provided services to beneficiaries                 of

Medicare.

        8.       At all times relevant to this complaint, Damon Wade was the owner and principal

executive of PA Paramedics. At all times relevant to this Complaint, Damon Wade resided and

worked in the Eastern District of Pennsylvania. Except as described below, at all times relevant

to this complaint, Damon Wade was a paramedic licensed by the Commonwealth               of

Pennsylvania.

        9.       Amy Wade is the ex-wife of Damon Wade; although, despite their divorce, the

Wades have at various points lived together in the same residence with their       children. As

described in greater detail below, for a period starting in September 2015, Amy Wade was

represented to state and federal authorities to be an executive offrcer and part owner of Unicare.

At all times relevant to this Complaint, Amy Wade resided and worked in the Eastern District of

Pennsylvania.

                                  JURISDICTION AND VENUE

        10.      This Court has jurisdiction over the subject matter of this action under     3l   U.S.C.

$$ 3730, 3732 and 28 U.S.C. $ 1345.

        1   1.   This Court has personaljurisdiction over the defendants because each corporate

defendant is organized under the laws of Pennsylvania and has its principal place of business in

this district and each of the individual defendants resides in this district or resided in this district

during the time period relevant to this complaint.


                                                    a
                                                    J
          Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 8 of 21



         12.      Venue lies in this district pursuant to 28 U.S.C. $$ 1391(b)(1) and 1391(b)(2).

                                        MEDICARE PROGRAM BACKGROUND

         13.      In order to receive payment for services rendered to Medicare beneficiaries, an

ambulance company must enroll as a supplier to Medicare, provided that it meets certain

conditions. 42 C.F.R.              $ 424.505; see also 42 U.S.C. $ 13951(e) (requirement to furnish

information).

         14.      There are several requirements before a supplier can be eligible for Medicare.

Among those are that the supplier must submit a complete enrollment application and supporting

documentation to CMS and provide complete, accurate, and truthful responses to all information

requested, including information relating to its ownership and management. See 42 C.F.R.                         $


424.510; Form CMS-855B, Section 5: Ownership Interest and/or Managing Control Information

(Orgafizations),      av a   i I ab I   e at   Ws   :1   I   w:u:t:t cms. gev/Medi qareTC M S.pn q5fC MS :

Forms/Downloads/cms855b.pdf. This information must be periodically updated, if it changes.

See 42   C.F.R.   S   424.516(e).

         15.      Additionally, in order to enroll, Medicare requires that any supplier comply with

any applicable state licensure, certification, and regulatory requirements. See 42 C.F.R.

5 424.s16(a)(2).

         16.      The Commonwealth of Pennsylvania Department of Health ("PADOH") has

various rules that ambulance companies must follow to obtain and retain a license. See 35 Pe.

CoNs. Srer. $ 8129; 28 Pa. Coos. chapter                            1027. Among them,     an ambulance company cannot

transfer its   license.       See 35 Pa. CoNs.                 Srer.   $ 8129(f).

         17.      Upon approval of an enrollment application by CMS, the supplier enters into a

contractual relationship with HHS and agrees to be bound by certain conditions. The Medicare



                                                                         2
         Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 9 of 21



statute only authorizes payment for services that are "reasonable and necessary for the diagnosis

or treatment of illness or injury or to improve the functioning of a malformed body member."

42 U.S.C. $ 1395y(a)(1XA). Any payments later determined to be for medically unnecessary

services constitute overpayments to the supplier that CMS has a right to recover. The supplier

agrees to repay any such ove{payments      with interest by, among other things, CMS's recoupment

of such debts through the withholding of future payments. See 42 U.S.C. $ l395ddd(D;42

C.F.R. $ 405.371(aX3); Form CMS-855B, Section 15: Certification Statement. CMS             will

refrain from recoupment of all payments if a supplier enters into and abides by the conditions of

a repayment plan,    including making all required payments. See 42 U.S.C. $ 1395ddd(0(1).

However,   "if   . . . a supplier fails to make a payment in accordance with a repayment plan under

this paragraph, the Secretary, may immediately seek to offset or otherwise recover the total

balance outstanding (including applicable interest) under the repayment plan." 42 U.S.C.      $


13e5ddd(0(lxD).

                             FACTUAL BACKGROUND. PA PARAMEDICS

       18.        PA Paramedics began operation in2006,providing Basic Life Support and

Advanced Life Support ("ALS") ambulance services in Pennsylvania.

       19.        From 2006 until the present, PA Paramedics operated legally as a licensed

provider of ambulance services in Pennsylvania. At times, it did business under the name

EasternCare Medical Services.

       20.        PA Paramedics has been a Medicare supplier since 2007.

       21.        At all times relevant to this complaint, Damon Wade was the sole owner of PA

Paramedics.

       22.        At all times relevant to this complaint, Damon Wade served   as the President   of


                                                   J
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 10 of 21



PA Paramedics.

        23.    Through contractors, CMS periodically audits its providers and suppliers. In

2013, PA Paramedics was audited by     CMS.    That audit revealed overbilling of $206,410.60.

       24.     PA Paramedics did not appeal this overpayment determination.

        25.    In response to this audit, PA Paramedics entered into an Extended Repayment

Plan ("ERP") under which CMS did not immediately recoup all ongoing payments from the

federal government in exchange for PA Paramedics agreement that it would gradually repay its

debt to CMS.

       26.     A second audit, in2014, found additional overbilling in the amount of

approximately $1.24 million, bringing the total amount PA Paramedics owed to CMS to

approximately $ 1.5 million.

       27.     PA Paramedics did not appeal this overpayment determination.

       28.     In response to this audit, PA Paramedics modified its ERP to include the new

amounts. CMS did not immediately recoup all ongoing payments from the federal government

in exchange for PA Paramedics agreement that it would gradually repay its debt to CMS.

       29.     PA Paramedics currently owes CMS over $2.6 million from its outstanding

overpayment debt (including interest accrued to date and subject to further interest accruals).

       30.     In April 2016, CMS revoked the billing privileges of PA Paramedics.

       31.     PA Paramedics did not contest that revocation.

                          DAMON WADE FORGES DOCUMENTS
                          AND IS SUSPENDED AS A PARAMEDIC

       32.     In order to remain licensed in Pennsylvania, ambulance companies must submit

various documents to the PADOH, including documents that identifu their ALS Medical

Directors.   See 28 Pa. Cooe $$ 1027.1(b)(5), 1027.3(a), 1027.3(e).


                                                 4
          Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 11 of 21



          33.    In20l4, Damon Wade submiued             a   Medical Command Check List document for

PA Paramedics to    PADOH. In that document, PA Paramedics               represented that its ALS Service

Director was Dr. Kenneth Lavelle,     M.D.    The document contained a signature purporting to be

that of Dr. Lavelle.

          34.    Dr. Lavelle was not, in fact, the ALS Service Director of PA Paramedics.

          35.    Dr. Lavelle did not, in fact, sign the document.

          36.    Instead, as Damon Wade subsequently admitted to PADOH authorities, he forged

the signature on the document.

          37.    This forgery was detected, in part, because Damon Wade misspelled Dr. Lavelle's

name.

          38.    In October 2015, Damon Wade reached a settlement with the PADOH relating to

this   forgery. In that   settlement, Wade admitted to forging Dr. Lavelle's signature. A copy         of

that settlement is attached hereto as Exhibit   1.


          39.    As a result of the settlement, Damon Wade's license as a paramedic was

suspended for a period of one year, from October             I4,20I5 until October 14,2016.   He was

subsequently reinstated, although his emergency medical services provider license was placed on

probation for a period ofthree years.

                   FACTUAL BACKGROUND _ UNICARE AMBULANCE

          40.    Unicare was founded in 2013 by Trung Doan, Huu Hua, and Andy             Nguyen. It

was licensed in Pennsylvania effective October 22,2013 and began operation immediately.

          41.    On February 17,2014, Unicare applied to become a Medicare           supplier. It

ultimately was accepted by CMS and eventually billed Medicare for transport of a single patient,

but was not reimbursed prior to its sale (as described below).



                                                     5
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 12 of 21



        42.        In the surrmer of 2015, the original owners of Unicare decided to sell the

company. They placed advertisements on the intemet for its purchase.

        43.        In late summer 2015, Unicare co-owner and President Trung Doan was contacted

by Damon Wade about the possibility of purchasing Unicare.

        44.       No tangible assets were included in this transaction; Unicare's ambulances were

sold separately.

        45.       At the time of this contact, Unicare had no patients and no source of income.

        46.       However, Unicare remained an approved supplier with CMS.

        47.       During the conversation about whether PA Paramedics would purchase Unicare,

Damon Wade inquired whether Unicare was a CMS supplier.

        48.       On or about August 31,20l5,through Damon Wade, PA Paramedics agreed to

purchase Unicare for $20,000, paid in installments.

        49.       The transfer of ownership in Unicare was completed on or about September 3,

20rs.

        50.    A copy of the sale agreement by which PA Paramedics acquired Unicare is

attached hereto as Exhibit 2.

        51.    PA Paramedics last submitted any form of payment on its ERP on September 21,

20ts.

        52.    The $12,000 check PA Paramedics used to complete the payment on September

21,2015, was retumed for insufficient funds.

        53.    Trung Doan continued to correspond with Damon Wade in the months following

the purchase of    Unicare. Wade was late in paying the last installments under the purchase

agreement, and Doan wished to confirm that he, Huu Hua, and Andy Nguyen had no further



                                                    6
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 13 of 21



obligations with respect to Unicare's administration.

        54.    Damon Wade and Doan corresponded on several occasions in September and

October 2015 as Doan urged Wade to complete the final payments on the contract, which Wade

delayed making for various stated reasons.

       55.     On or about October 23,2015, Doan received the final payment from Damon

Wade or his agents, completing the sale transaction.

        56.    That same day, Doan asked Wade to update Unicare's records with the PADOH.

Wade told Doan that he would make the corrections that day.

       57.     On or about October 26,2015, Doan corresponded with Damon Wade to confirm

that responsibility for the Intemal Revenue Service Employer Identification Number ("EIN") for

Unicare had transferred to PA Paramedics. Wade assured Doan that it was.

       58.     On the same day, Doan asked Damon Wade to confirm that Doan's name and

those of Hua and Nguyen had been removed from the company's EIN record.

       59.     Damon Wade told Doan that the paperwork had been sent in to remove the

original partners' nzrmes from the EIN t'wo weeks earlier.

       60.     On December 17,2015, Doan again reached out to Damon Wade to confirm that

the EIN was no longer in the rulme of Doan or his partners. Wade confirmed that this was the

case

       61.     Doan then inquired as to whether the paperwork had been updated with the

PADOH.     Damon Wade assured him that it was not "completely" finished, because Unicare

was waiting for "some documents" to "come back" before       it was done.

       62.     This was the last communication between Doan and/or the original partner-

owners of Unicare and Damon Wade.



                                                 7
         Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 14 of 21



        63.       In fact, no paperwork was to "come back" from   PADOH.     Rather, as described

in detail below, Damon Wade had continued for months to put Doan's name on documents

submitted to state and federal authorities, representing that Doan remained apartial owner and

identifuing Doan as the President of Unicare. Wade would continue to do so for many months

thereafter.

                  UNICARE'S ACTUAL OWNERSHIP AND MANAGEMENT
                             AFTER SEPTEMBER 3.2015

        64.       At all times after the purchase of Unicare on or about September 3, 2015, PA

Paramedics was the sole owner of Unicare.

        65.       At all times after the purchase of Unicare on or about September 3,2015, PA

Paramedics' President, Damon Wade, was the principal manager of Unicare.

        66.       At all times after the purchase of Unicare on or about September 3,2015, Damon

Wade made all significant managerial decisions for Unicare and prepared the paperwork

submitted to federal and state authorities on Unicare's behalf.

        67    .   At all times after the purchase of Unicare on or about September 3,2015, Amy

Wade acted as the biller for Unicare.

        68.       After the sale of Unicare on or about September 3,2015, Trung Doan had no

ownership interest in Unicare.

        69.       After the sale of Unicare on or about September 3,2015, Trung Doan was not an

officer of Unicare at any time.

        70.       After the sale of Unicare on or about September 3,2015, Trung Doan had no role

in the operation of Unicare at any time.

        71.       After the sale of Unicare on or about September 3,2015, Trung Doan never

signed any document on behalf of Unicare at any time.


                                                  8
         Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 15 of 21



                                UNICARE L            ITS LICENSE

        72.     PADOH requires that any ambulance provider advise it of substantial changes in

that provider's ownership or management at least 30 days in advance of any such change. See

28 PA. CODE $ 1027.3(0.

        73.     Despite the requirements of 28 Pe. Coor $ 1027.3(0, Unicare did not

immediately inform PADOH that its ownership had transferred.

        74.     On   April 1,2016, PADOH was advised for the first time that Unicare   had been

purchased in an electronic mail conversation between George Aupperlee of PADOH and

someone writing as and purporting to be   "Amy Wade" from the email account

easternamb@gmail. com.

        75.     On April 1,2016, Aupperlee immediately responded by inquiring as to when the

purchase had occurred.

        76.     Despite the fact that the sales agreement was signed September 3,2015, that the

agreement was effective August 31,2015, and that payment was made in      full by October 23,

2015, "Amy Wade" informed Aupperlee that the sale had occurred on December 1,2015.

        77.     Aupperlee immediately informed "Amy Wade" that the sale violated

Pennsylvania law, specifically 35 Pa. CoNs. Srer. $ 8129(f), and therefore that Unicare's license

to provide ambulance services was suspended retroactive to the purported date of sale   of
December    7,2015. A copy of Aupperlee's email to Unicare    is attached hereto as Exhibit 3.

        78.     Upon information and belief, had "Amy Wade" told Aupperlee the truth, that

Unicare had been sold on September 3,2015, Unicare's license would have been suspended

retroactive to that date.

        79.     During the email conversation on April 1,2016, "Amy Wade" confirmed receipt



                                                 9
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 16 of 21



of Aupperlee's message and inquired as to what the process would be for keeping the existing

name (Unicare) and "obtaining the License the correct way."

        80.      Unicare was informed it would need to apply for a new license.

        8l   .   Unicare applied for a new license approximately two and a half months later, on

or about June 14, 2016.

        82.      Unicare was granted a new license effective August 9,2016.

        83.      From December 7,2015 until August 9,2016, Unicare did not have a license to

provide ambulance services in the Commonwealth of Pennsylvania.

        84.      From December 7,2015 until August9,2016, Unicare performed ambulance

services in the Commonwealth of Pennsylvania, even though         it had been advised of the

suspension of its license not later than   April 1,2016.

                    UNICARE MISREPRESENTS ITS OWNERSHIP AND
                      MANAGEMENT TO FEDERAL AUTHORITIES

        85.      CMS requires that any Medicare supplier advise it of changes of ownership or

management within 30 days of such a        change.   See 42 C.F.R. S 424.516(e)(1).

        86.      Despite the foregoing, Unicare repeatedly submitted documents to CMS or its

contractors making misrepresentations about its ownership and management. These documents

were principally submissions of Forms CMS-588 and CMS-858B to CMS or its Medicare

administrative contractor, Novitas Solutions, Inc. ('Novitas").

        87.      Form CMS-5888 contains express warnings that falsiSing information on the

enrollment form is forbidden and that any deliberate omission, misrepresentation, or falsification

of any information contained in the application or accompanying communications could lead to

criminal, civil, and administrative penalties, including the denial or revocation of Medicare

billing privileges, which are further explained in a specific section entitled "Penalties for

                                                     10
           Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 17 of 21



Fal   sifying Information.   "
          88.     Also, because of the importance of maintaining complete and accurate

information, Form CMS-855B has suppliers certifu that they agree to notiff the Medicare

contractor of any future changes to the information contained in the application in accordance

with the timeframes established in 42 C.F.R.     5   424.516.

                                 The September 21. 2015 Submission

          89.     Unicare submitted a Form CMS-588 to Novitas, on or about September 21,2015.

          90.     In that form, Unicare represented that Trung Doan was its President and Damon

Wade was a "consultant."

          91.     The CMS-588 submitted on or about September 21,2015, was purportedly signed

by Trung Doan.

          92.     Doan never signed that form.

          93.     Instead, upon information and belief, Damon Wade forged Doan's signature.

                                 The November 1.2015 Submission

          94.     On or about November 1,2015, Unicare submitted a form CMS-855B to CMS,

changing certain information in its registration.

          95.     This submission represented that Unicare's President was Amy Wade.

          96.     This submission represented that Amy Wade had acquired ownership or

management control on November 1,2015.

          97.    This submission included Damon Wade as a contact person for Unicare.

                                  The Januar.v 4. 2016 Submission

          98.    On or about January 4,2016, Unicare submitted another CMS-588 to Novitas.

          99.    The January 4 CMS-588 listed Trung Doan as Unicare's President and Amy



                                                     1l
             Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 18 of 21



Wade as its Vice President.

         100.          The CMS-588 submitted on or about January 4,2016 was purportedly signed by

Trung Doan.

         101.          Doan never signed that form.

         102.          Instead, upon information and beliel Damon Wade forged Doan's signature.




                                       The Januar.v 15.2016 Submission

         103.          On or about January 15,2016, Unicare submitted another CMS-588 to Novitas.

         104.          The January 15 CMS-588 listed Amy Wade as Unicare's Vice President.

         105.          The CMS-588 submitted on or about January 15,2016, was purportedly signed by

Trung Doan as an authorized/delegated official of Unicare.

         106.          Doan never signed that form.

         107.          Instead, upon information and belief, Damon Wade forged Doan's signature.

                                       The January 19.2016 Submission

         108.          On or about January 19,2016, Unicare submiued another, more complete version

of its January 15,2016 submission to Novitas by way of a CMS-855B form.

         109.          The January 19 submission again listed Trung Doan as Unicare's President.

         110.          The January 19 submission again purported to contain Trung Doan's signature as

President.

         I   1   1.    This time, however, the submission also requested that Damon Wade be listed as

a   "pesignated Official," which would allow him to receive correspondence and make Medicare

decisions for         Unicare. The individual purportedly authorizing this delegation was Trung Doan,

again in his listed capacity as Unicare's President.



                                                      12
               Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 19 of 21



           ll2.      Doan never signed the January 19,2016 CMS-855B in either location.

           113.      Instead, upon information and belief, Damon Wade forged Doan's signature.

           ll4.      Despite the fact that Doan was allegedly still Unicare's President, the January 19,

2016 CMS-855B lists the contact email for Unicare as "damon@easterncare.org."

           115.      "damon@eastemcare.org" was the email address for Damon Wade.

                         The Februarv 18. 2016 and F ebruary 19, 2016 Submissions

           116.      On January 28,2016, Novitas rejected the Form CMS-855B for several technical

reasons.

           ll7.      In response, on or about February 18,2016, Unicare submitted revisions to the

CMS-588B to address Novitas's concerns.

           I   18.   In an attempt to satisff Novitas, the February 18, 2016 submission represents that

Damon Wade is a Vice President of          Unicare. Again,        on the February 18,2016 submission,

Trung Doan is listed as Unicare's President, and again his purported signature appears.

           119.      Doan never signed the February 18,2016 CMS-855B in either location his

purported signature appears.

           120.      Instead, upon information and belief, Damon Wade forged Doan's signature.

           l2I.      Novitas responded a day later to this revised submission, noting several additional

corrections that Unicare needed to make.

           122. Among the issues Novitas identified        is that a Delegated Official   -   such as Damon

Wade sought to become         -   had to be a W-2 employee or director.

           123. Within hours, Unicare responded        with   a   fuither revision of the CMS-855B form,

this time checking the box listing Damon Wade as an officer of Unicare.

           124.      As a part of this revision, Unicare was required to certify that no one with an



                                                      t3
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 20 of 21



ownership interest or exercising managing control      -   such as a Delegated   Official or officer   -   had

been subject to a   "final adverse legal action," defrned on the form to include "a suspension of          a


license to provide healthcare by any State licensing authority."

        125. In its revised submission, Unicare so certified.
        126. In fact, as described in paragraphs    30-37 above, Damon Wade           - purportedly the
Vice President and seeking to become a Delegated Official        - not only had suffered a final
adverse legal action but was actively experiencingit; at the time this form was submitted, Damon

Wade's PADOH license as a pa.ramedic was suspended for forging PA Paramedics' medical

command authorization.

        I27.   In the February 19,2016 resubmission, Unicare was also required to state whether

Damon Wade was a W-2 employee of         Unicare. Unicare       checked the box representing that

Wade was a W-2 employee.

        128. Damon Wade was never an officer of Unicare.
        I29.   Damon Wade was never aW-2 employee of Unicare.

        130.   Rather, upon information and belief, each of these misrepresentations was a naked

attempt to satisff Novitas's concerns so that Damon Wade could be listed in CMS's records as

the primary contact person for Unicare.

        131.   The February 19,2016 CMS-855B resubmission is purportedly signed by Trung

Doan.

        132.   Doan never signed the February 19,2016 CMS-855B in either location his

purported signature appears.

        133.   Instead, upon information and belief, Damon Wade forged Doan's signature.

        134.   Had Novitas known that Damon Wade had been subject to a final adverse legal



                                                  t4
        Case 2:19-cv-02943-GAM Document 1 Filed 07/08/19 Page 21 of 21



action, CMS may not have approved his application to become part of management at Unicare.

       135.      Indeed, pursuant to a notice issued on January 24,2018, and effective February

23,2018, CMS revoked Unicare's billing privileges, for, among other things, false or misleading

information under 42 C.F.R. 5 424.535(a)(4), for Unicare's failure to disclose Damon Wade's

final adverse legal action arising from his PADOH paramedic license suspension.

       136. Unicare did not contest that revocation.
       137. Additionally, had Novitas known that Damon Wade was not, in fact, either an
officer or W-2 employee of Unicare, he would not have been eligible to be a Delegated Official.

       138.      Had CMS known that PA Paramedics owned Unicare, it would have taken steps

to recover PA Paramedics' outstanding overpayments from Unicare.

       139. Instead,     because CMS was unaware that PA Paramedics owned Unicare, its

reimbursement to Unicare continued unabated, and none of these reimbursements was recovered

to pay PA Paramedics' multi-million dollar debt to CMS.

                    UNICARE REPEATED MISREPRESENTS ITS
              OWI\ERSHIP AND MANAGEMENT TO STATE AUTHORITIES

       140.      Throughout the process of its purchase and licensing, Unicare and its

representatives misrepresented facts to both state authorities repeatedly. The following are non-

exclusive examples of these misrepresentations.

       l4l.      As described above, during its correspondence with PADOH on April 1,2016,

Unicare represented its end of the conversation as being authored by Amy Wade.

        142.     However, Amy Wade did not use the "eastemamb@gmail.com" email account.

       143.      Amy Wade did not even know the password to the "easternamb@gmail.com"

email account.

       144. The individual      who actually typed the "Amy Wade" emails to Aupperlee was


                                                  15
